DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-18 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not disclose nor fairly suggest  methods of manufacturing packages and light-emitting devices, the methods comprising: applying an ink to the upper surface of the molded resin and at least a portion of lateral surfaces of the molded resin by supplying the ink into the cavity, the ink having a darker color than an inner surface of the depressed portion; and removing the molded resin from the mold, the molded resin being applied with the ink (claims 1 and 12) and supplying an ink into a cavity of a mold, the ink having a darker color than an inner surface of the depressed portion; applying the ink to the upper surface of the molded resin and at least a portion of lateral surfaces of the molded resin by disposing the molded resin in the cavity in which the ink is supplied, in a state where the depressed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (8,598,616 B2) discloses a light emitting device and light unit using the same.  The surface of the cavity may be coated with ink.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959.  The examiner can normally be reached on M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
April 28, 2021